Case 1:20-cv-08588-GBD Document 10 Filed 02/11/21 Page 1of1

 

 

 

 

 

UNITED STATES DISTRICT COURT “ ‘ : i
SOUTHERN DISTRICT OF NEW YORK ' . vey i
ee ee eee ee ee ee eee eee ee eee ae Xx vbaeeks
ed
CARLOS RUIZ FLOREZ, DATE FEO
Plaintiff,
-against-
: ORDER
CHERRY LANE INC. d/b/a, GARRET NOLITA &:
9876 BOWERY REALTY CORP, : 20 Civ. 8588 (GBD)
Defendants. :
we ee eee ee x

GEORGE B. DANIELS, District Judge:

The February 18, 2021 initial conference is adjourned to April 22, 2021 at 9:30 a.m.

Dated: February 11, 2021
New York, New York

SO ORDERED.

oarap K Dorwk

 

 

EPR B. DANIELS
ITED STATES DISTRICT JUDGE

 
